DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2020 has been entered.
 	Claims 1-6 and 8-20 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, 8-10, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Tsuru et al. (U.S. Patent No. 5,055,307) in view of Obae et al. (US 2011/0064805) and Benke (US 2008/0026057).
Regarding claim 1, Tsuru et al. provides a process for producing slow release drug delivery granules.  See col. 2, lines 3-5.  To that end, Tsuru et al. provides that “the slow release drug delivery granules can be produced by impregnating the above-described porous granules of a calcium phosphate compound with a drug component and drying the thus impregnated granules” (current claims 5, 6). Col. 2, lines 14-18.  Tsuru et al. also teaches that “[i]f the drug component is a solid, the impregnation can be carried out by dissolving or suspending the drug component in a suitable solvent and immersing the granules in the solution or suspension.” ipsissimis verbis test.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  Further, the language is in the preamble which is not considered a limitation because the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, whereas the preamble merely states, for example, the purpose or intended use of the invention.  
Tsuru et al. does not teach “wherein the impregnated porous carrier material is prepared by a method comprising spraying a solution comprising the at least one API onto the porous carrier to produce a fluid-containing API-impregnated porous carrier.”  However, Tsuru et al. does teach that “[t]he impregnation of the drug component can be carried out by using any conventional methods.”  Col. 4, lines 1 and 2. 
Obae et al. relates to porous cellulose aggregate and molding composition thereof.  See Title.   Obae et al. teaches that “when the active ingredient is a solution, suspension or emulsion, it is preferable to adopt a method of spraying that to the porous cellulose aggregates of the present invention or to the other additive because it reduces the variation of the concentration of the active ingredient in the final products.”  Para. [0128]
Obae et al. does not teach that subsequently drying in the fluidized bed.
Benke relates to process for the preparation of a solid orally administrable pharmaceutical composition.  See Title.  In particular, Benke teaches spraying a suspension in the course of a fluidized bed granulation.  See para. [0040].  Benke also teaches subsequently drying in a fluidized bed.  See para. [0042].  Subsequently drying in a fluidized bed is understood as making the process continuous, which would be prima facie obvious.   In re Dilnot, 319 F.2d 188, 138 
It would have been prime facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Tsuru et al. and Obae et al. and reach the instant claims.  In this regard, the rationale for concluding obviousness of the claims over the combination of references would be combining prior art elements according to known methods to yield predictable results.   Here, one of ordinary skill in the art would have combined the technique of spraying a solution, suspension or emulsion to a porous carrier as taught by Obae et al.’s to Tsuru et al. teaching of its porous carrier and recognized the results were predictable in view of Tsuru et al. teaching or suggestion that “[t]he impregnation of the drug component can be carried out by using any conventional methods.”  Col. 4, lines 1 and 2. 
Neither Tsuru et al. nor Obae et al. teaches “wherein any single API content variablility in a finished drug product comprising the API-impregnated porous carrier has a relative standard deviation of less then 3%.”  However, the wherein clause is not considered a limitation because “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” MPEP 2111.04.  Here, the wherein clause does not limit the claimed impregnated porous carrier material to a particular structure but rather pertains to a finished drug product comprising the claimed impregnated porous carrier material.  
Regarding claim 19, Tsuru et al. teaches that “the drug delivery granules can exhitit an excellent slow release effect of the drug.”  Col. 5, lines 24-26.  
See Example 7.
Regarding claim 10, absent evidence to the contrary at least a tray oven would be implied.
Regarding claims 3, Tsuru et al. teaches a porosity of 0.1 to 70%.  See Abstract.
Regarding claim 6, Tsuru et al. teaches heating and firing of the calcium phosphate compound which would imply that it is anhydrous given the evaporation of water, if any.  See col. 3, lines 58-63.
Regarding claims 18, Tsuru et al. teaches tablets.  See col. 5, line 21.
Regarding claims 7, Tsuru et al. teaches cooling the mixture to room temperature and spraying the granules and then drying at room temperature.  It is implied that the contacting step is at room temperature as well, thus meeting the limitation “spraying at a temperature of no greater than 55 ºC.”
Regarding claim 20, the preamble of the claim merely indicate an intended use of the impregnated porous carrier, i.e., as a solid oral pharmaceutical such as a tablet.   Even if these amendments indicated more than an intended use, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Here, Tsuru et al. teaches a tablet.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Tsuru et al. (U.S. Patent No. 5,055,307) in view of Obae et al. (US 2011/0064805) and Benke (US 2008/0026057) as applied to claims 1, 3-6, 8-10, 19 and 20 above, and further in view of Kukkar et al., Thai J. Pharm. Sci 32 (2008) 43-56. 
Teachings of Tsuru et al. and Obae et al. are discussed above. 
Tsuru et al. does not teach “milling” (current claim 11).  
Kukkar et al. relates to “[m]ixing and formulation of low dose drugs: underlying problems and solutions.”   Title.   In particular, Kukkar et al. is concerned with achieving consistency in dosage unit and recognizes segregation of the powder mixture or granulation during various manufacturing processes as a factor contributing to content uniformity problems.  See page 46, col. 1.   As solution to segregation problems, Kukkar et al. suggest “[m]illing/size reduction of components to reduce particle size range followed by sieving to remove fines or lumps” or “[u]se of multi-operation equipments to minimize transfer of mix, e.g., a fluidized bed drier or a high speed mixer or granulator for mixing and granulating.”  Page. 47.   In particular, Kukkar et al. teaches fluid bed granulation with jet pulverization:
In this process formulations are produced by uniformly mixing drug combinations (e.g, one insulin sensitizer and an active drug (having a ratio of median size thereof to the median size oi insulin sensitizer of 0.5 to 10) with additives or uniformly mixing after granulation and then compression molding. Mixing is performed using V-type mixer and granulation is performed using a high speed granulator, a fluid bed granulator-dryer.  Desired ratio of median size of an active constituent with a large median size may be achieved by pulverizing it with an excipient like microcrystalline cellulose using jet mill, cutter mill or hammer mill.

Page 50.   
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Tsuru et al. in view of Obae et al. to incorporate the use of fluidized bed for other than fluid bed granulation as suggest by Kukkar et al. for purposes of achieving consistency of dosage unit.  “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  


Claim(s) 2 and 12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuru et al. (U.S. Patent No. 5,055,307) in view of Obae et al. (US 2011/0064805) and Benke (US 2008/0026057) as applied to claims 1, 3-6, 8-10, 19 and 20 above, and further in view of Lynenskjold et al. (US 2009/0017125).
Teachings of Tsuru et al. and Obae et al. are discussed above.
Tsuru et al. does not teach ibuprofen (current claim 2), “immediate release” (current claim 12) and lubricants (current claim 13).
In the same field of endeavor, Lynenskjold et al. provides “a process for the production of drug carrier pellets comprising spray-dried a solution of a physiological tolerable cellulosic binder containing a physiologically tolerable inert particulate carrier.”  Para. [0009].   To this end: 
an active drug substance is incorporated within the spray-dried pellets . . . The drug substance if present in the liquid to be spray-dried may constitute a major or more preferably a minor portion of the spray-dried pellets (on a dry solids basis (DSB)).  Thus for example the drug substance may constitute up to 80% wt DSB, conveniently up to 50% wt DSB, preferably up to 25% wt DSB, e.g. 0.5 to 20% wt DSB, more preferably 1 to 10% wt DSB of the spray-dried tablets.

In general, the liquid to be spray-dried may be prepared by dissolving the cellulosic binder in heated solvent (e.g. water), cooling to ambient temperature and adding the remaining components. The overall dispersion may be introduced into the spray-drying apparatus at ambient, or if desired, elevated temperature.

 Para. [0031].    Specifically:
 The inert particulate carrier used in the process of the invention may be any physiologically tolerable organic or inorganic material, and may be water-insoluble or water soluble, for example a polymer, carbon (e.g. activated carbon), a clay (e.g. 3(PO4)2, CaHPO4•2H2O and Ca(HPO4)2H2O), calcium glucuronate, calcium aspartate, calcium glucoheptonate, sodium hydrogen carbonate, sodium sulphate, magnesium sulphate, magnesium carbonate, barium carbonate, barium sulphate, or hydroxy apatites.  Inorganic materials, and in particular calcium carbonate and especially calcium hydrogen phosphate (e.g. its various hydrates and anhydrous calcium hydrogen phosphate), are especially preferred. In the case of calcium carbonate, it is preferred that this be in the calcite form.

Para. [0017].   A particular calcium carbonate disclosed by Lynenskjold et al. has porosity 40-50% . Para. [0067].
Lynenskjold et al. also discloses that the active drug substance may include ibuprofen (current claim 2).  Further, the “pellets may be used as powders or may be formulated into other pharmaceutical dosage forms using conventional pharmaceutical materials and additives, e.g. dispersion media, binders, pH modifiers, capsule hulls, sweeteners, anti oxidants, gums, lubricants, etc.  Examples of suitable administration forms includes tablets, coated tablets, capsules, dispersions, suspensions, syrups, suppositories, sprays, patches, gels, creams, ointments, pastes, etc. These can be produced by conventional means. Disclosure of the use of lubricants implies lubrication (current claim 13, in part).  Lyneskjold et al. teaches that an “overall coating or set of coatings can thus be designed to release the active drug substance immediately upon administration or alternatively at or over a desired time period following administration” (current claim 12).  Para. [0051].  
Lyneskjold et al. also discloses the use of fluidized bed technique for coating pellets. 
It would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Tsuru et al. in view of Obae et al. with those of Lyneskjold et al. and reach the instant claims.  One of ordinary skill in the art would find motivation to combine the references In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618